EXHIBIT 10.1

STONERIDGE, INC.

AMENDED AND RESTATED

LONG-TERM INCENTIVE PLAN

 20XX PERFORMANCE SHARES AGREEMENT

 

Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to _____________ (“Grantee”) the right to
receive, depending on continued service and Company performance, _______ Common
Shares (the “Target Award”), without par value, of the Company (the “Performance
Shares”), subject to the terms and conditions of this Agreement (the
“Agreement”). As set forth below, the grant of the Performance Shares is
comprised of three separate mutually exclusive parts, Target Award I, Target
Award II and Target Award III.

 

1.          The Performance Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Amended and
Restated Long-Term Incentive Plan (the “Plan”).

 

2.          The right to receive the Performance Shares will be forfeited to the
Company if the Grantee’s employment with the Company is terminated prior to
[Date], except in the case of (i) retirement, (ii) death, (iii) Permanent
Disability, (iv) Change in Control or (v) termination without cause, each as
provided below.

 

If the employment of the Grantee is not terminated prior to [Date], the
Performance Shares shall, subject to satisfaction of the performance criteria
applicable to Target Awards II and III, be earned on [Date].

 

Special Provisions Applicable to Retirement.

 

Subject to the conditions below, in the case of retirement the Performance
Shares granted with respect to:

 

(1)Target Award I shall be earned on the date of retirement and a certificate or
certificates representing Target Award I Performance Shares shall promptly be
delivered to the Grantee, but in no event shall be delivered later than the 15th
day of the third month following the year in which Performance Shares were
earned;

 

(2)Target Award II shall be earned upon satisfaction of the performance criteria
applicable to Target Award II, and a certificate or certificates representing
Target Award II Performance Shares shall be delivered to the Grantee as promptly
as practical after completion of the Peer Group Performance Period but in no
event later than [Date]; and

 

(3)Target Award III shall be earned upon satisfaction of the performance
criteria applicable to the Target Award III, and a certificate or certificates
representing Target Award III Performance Shares shall be delivered to the
Grantee as promptly as practical after completion of the EPS Performance Period
but in no event later than [Date].

 

 

 

 

Only a Grantee who (i) is 63 or older on the date of retirement, (ii) has
provided written notice to the Compensation Committee of the Board of Directors
(the “Committee”) of the intent to retire at least one year prior to the
retirement date, and (iii) has executed prior to retirement a customary one year
non-competition agreement shall be permitted to have his or her Performance
Shares earned upon retirement.

 

If the employment of the Grantee is not terminated prior to [Date], (the
“Performance Period”) the Performance Shares shall be earned in the amounts set
forth below on [Date]:

 

Target Award I          Time-Based Earning

 

Number of Shares That May be Earned    

 

Target Award II         Company Performance Versus Peer Group Performance and
Time-Based Earning

 

Depending on the achievement of the Company’s total shareholder return (“TSR”)
(as defined below) as compared to the Peer Group’s TSR for the Company’s fiscal
years 20XX, 20YY, and 20ZZ (the “Peer Group Performance Period”):

 

Quartile  Percentile   Shares Earned  1st   ≥75% -100%    ______  2nd   ≥50% -
<75%    ______  3rd   ≥25% -< 50%    ______  4th   <25%    0 

 

If the Company’s TSR for the Peer Group Performance Period is between the upper
and lower percentiles within a quartile, per the above table, the number of
shares earned shall be determined by interpolation between the corresponding
percentiles as follows: the difference between the actual percentile performance
and the lower percentile in the applicable quartile shall be divided by 0.25,
the resulting fraction shall be multiplied by 50 and the resulting product,
rounded to the nearest whole share, shall be added to the corresponding number
of shares in the above table for the immediately lower quartile, with the sum
being the total shares earned. If the Company’s TSR for the Peer Group
Performance Period is exactly 50%, 75% or 100% of the Peer Group Performance
then the number of shares earned shall be the maximum amount for the respective
quartile in the above table, as applicable.

 

The Peer Group companies are: Accuride, American Axle & Manufacturing,
Commercial Vehicle Group, CTS, EnPro Industries, Esterline Technologies, Gentex,
Graco, Littelfuse, Meritor, Inc., Modine Manufacturing, Standard Motor Products,
Superior Industries, and Titan International. The Peer Group shall be subject to
modification at the discretion of the Committee from time to time, when events
warrant. The performance of the Peer Group companies shall not be weighted based
on the size of the respective company.

 

Total shareholder return for both the Company and the Peer Group companies shall
be calculated by dividing: (i) the sum of (A) the cumulative amount of dividends
for the Peer Group Performance Period, and (B) the difference between the
respective company’s share price at the end of and the beginning of the Peer
Group Performance Period; by (ii) the shares price at the beginning of the Peer
Group Performance Period.

 

2

 

 

Target Award III          EPS Performance and Time-Based Earning

 

Depending on the Company’s earnings per share (“EPS”) (as defined below) for the
Company’s annual fiscal years of 20XX, 20YY, and 20ZZ (the “EPS Performance
Period”) and subject to the 20YY and 20ZZ Addenda to this Agreement:

 

20XX 
EPS  Shares Earned   20YY EPS
per
Addendum   Shares Earned   20ZZ EPS
per
Addendum   Shares Earned  ≥  _____   ______    TBD    ______    TBD    ______ 
≥ _____*   ______     TBD*    ______    TBD*    ______  ≥  _____   ______  
 TBD    ______    TBD    ______  <  _____   0    TBD    0    TBD    0 

 

TBD – To be provided in the 20YY and 20ZZ Addenda

*Target threshold

 

If the Company’s EPS for any fiscal year is between two EPS data points, per the
above table for that fiscal year, the number of shares earned shall be
determined by interpolation between those data points as follows: the difference
between the actual EPS and the lower data point shall be divided by the
difference between the two data points, the resulting fraction shall be
multiplied by the difference between the two corresponding numbers of shares in
the above table and the resulting product, rounded to the nearest whole share,
shall be added to the corresponding number of shares for the lower data point in
the above table, with the sum being the total shares earned.

 

The Company’s EPS for any fiscal year in the EPS Performance Period shall mean
the Company’s aggregate fully diluted earnings per Common Share for that fiscal
year calculated in accordance with generally accepted accounting principles,
before extraordinary items, cumulative effects of changes in accounting
principles, adjustments for goodwill impairments and the tax effect thereof, if
any, as set forth on the audited consolidated financial statements of the
Company for that fiscal year; provided, however, the EPS targets for any year in
the Performance Period may, at the Committee discretion, be adjusted as a result
of any significant, unusual or one-time expense or gain items that the Company
could not have reasonably been expected to foresee.

 

The 20YY and 20ZZ Addenda to this Agreement shall be appended to this Agreement
and incorporated herein by reference, effective upon their respective adoption
by the Committee.

 

3.          If earned, the Performance Shares for the respective Target Award
will be issued in the name of the Grantee. The Company’s transfer agent and/or
share transfer records will show the Grantee as the owner of record of the
Performance Shares as of the date the Performance Shares are earned.  The
certificate or certificates representing the Performance Shares earned may, at
the Company's discretion, be in uncertificated (electronic or book entry) form.

3

 

 

4.          Notwithstanding the foregoing, in addition to earning the
Performance Shares as set forth above, the Performance Shares shall be earned
upon the occurrence of an event and in the amounts as described below.

 

Target Award I shall be earned and not be forfeited in the event of:

 

(a)          the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the Performance Period
divided by 36;

 

(b)          a Change in Control or Potential Change in Control of the Company;
or

 

(c)          the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the Performance Period divided by 36.

 

A certificate or certificates representing the earned Performance Shares granted
under Award I shall be delivered to the Grantee or the Grantee’s estate after
the occurrence of an event described above as soon as practical, but in no event
shall be delivered later than the 15th day of the third month following the year
in which Performance Shares were earned.

 

Target Award II shall be earned and not be forfeited in the event of:

 

(a)          the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the Peer Group
Performance Period divided by 36;

 

(b)          a Change in Control or Potential Change in Control of the Company;
or

 

(c)          the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the Peer Group Performance Period divided by 36.

 

In the event of the Grantee’s death, Permanent Disability or termination without
cause the shares granted in Target Award II shall be earned in amounts (and
subject to the 36 month pro rata earning provisions for death, Permanent
Disability and termination without cause) in accordance with the Company’s TSR
during the Peer Group Performance Period as determined under the metrics of
Target Award II above. A certificate or certificates representing the earned
Performance Shares under Target Award II shall be delivered to the Grantee or
the Grantee’s estate as promptly as practical after completion of the Peer Group
but no in event later than [Date]. In the event of a Change in Control or
Potential Change in Control of the Company, Target Award II shall be earned in
amounts which assume the Company’s TSR during the Peer Group Performance Period
is equal to the 50th percentile of the Peer Group companies’ performance in that
period. A certificate or certificates representing the earned Performance Shares
under Target Award II shall be delivered to the Grantee as promptly as practical
after the Change in Control or Potential Change in Control, but in no event
shall be delivered later than the 15th day of the third month following the year
in which Performance Shares were earned.

 

4

 

 

Target Award III shall be earned and not be forfeited in the event of:

 

(a)          the Grantee’s death or Permanent Disability in proportion to the
number of months, including any partial month, elapsed in the EPS Performance
Period divided by 36;

 

(b)          a Change in Control of the Company; or

 

(c)          the termination “without cause” of the Grantee’s employment by the
Company; provided, however only in proportion to the number of months, including
any partial month, elapsed in the EPS Performance Period divided by 36.

 

In the event of the Grantee’s death, Permanent Disability or termination without
cause the Performance Shares granted under Target Award III shall be earned in
amounts (and subject to the 36 month pro rata earning provisions for death,
Permanent Disability and termination without cause) in accordance with the
Company’s actual EPS for each of 20XX, 20YY, and 20ZZ target thresholds during
the EPS Performance Period for Target Award III. A certificate or certificates
representing the earned Performance Shares under Target Award III shall be
delivered to the Grantee or the Grantee’s estate as promptly as practical after
completion of the EPS Performance Period, but no in event later than [Date]. In
the event of a Change in Control of the Company, Target Award III shares shall
be earned in amounts which assume the Company’s EPS satisfied the respective
20XX, 20YY and 20ZZ at the specified target thresholds. A certificate or
certificates representing the earned Performance Shares under Target Award III
shall be delivered to the Grantee as promptly as practical after the Change in
Control or Potential Change in Control, but in no event shall be delivered later
than the 15th day of the third month following the year in which Performance
Shares were earned.

 

Termination shall be deemed to be “without cause” unless the Board of Directors
of the Company, or its designee, in good faith determines that termination is
because of any one or more of the following, in which case such termination
shall be deemed to be for “cause”:

 

The Grantee’s:

 

(a)fraud;

 

(b)misappropriation of funds from the Company;

 

(c)commission of a felony or of an act or series of acts which result in
material injury to the business reputation of the Company;

 

(d)commission of a crime or act or series of acts involving moral turpitude;

 

(e)commission of an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of the Company;

 

5

 

 

(f)willful and repeated failure to perform his duties, which failure has not
been cured within fifteen (15) days after the Company gives notice thereof to
the Grantee;

 

(g)material breach of any material provision of an employment agreement, if any,
which breach has not been cured in all substantial respects within ten (10) days
after the Company gives notice thereof to the Grantee; or

 

(h)failure to carry out the reasonable directions or instructions of the
Grantee’s superiors, provided the directions or instructions are consistent with
the duties of the Grantee’s office, which failure has not been cured in all
substantial respects within ten (10) days after the Company gives notice thereof
to the Grantee.

 

Provided, however, the Company’s obligation to provide notice and an opportunity
to cure, pursuant to subsections (f)-(h) above, shall only apply to the
Grantee’s first breach, first failure to perform or first failure to follow
directions, as the case may be, of the nature giving rise to the right of the
Company to provide notice thereof. In addition, the Grantee may terminate his
employment with the Company, and such termination shall be deemed a termination
by the Company “without cause” if:

 

(a)the Company reduces the Grantee’s title, responsibilities, power or authority
in comparison with his title, responsibilities, power or authority on the date
hereof;

 

(b)the Company assigns the Grantee duties which are inconsistent with the duties
assigned to the Grantee on the date hereof and which duties the Company persists
in assigning to the Grantee despite the prior written objection of the Grantee;
or

 

(c)the Company reduces the Grantee’s annual base compensation (unless such
decrease is proportionate with a decrease in the base compensation of the
officers of the Company as a group), or materially reduces his group health,
life, disability or other insurance programs, his pension, retirement or
profit-sharing benefits or any benefits provided by the Company, or excludes him
from any plan, program or arrangement, including but not limited to bonus or
incentive plans.

 

5.          On any change in the number or kind of outstanding common shares of
the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or Common
Shares of the Company, the Company, by action of the Committee, is empowered to
make such adjustment, if any, in the number and kind of Performance Shares
subject to this Agreement as it considers appropriate for the protection of the
Company and of the Grantee.

 

6

 

 

6.          No later than the date as of which an amount first becomes
includable in the gross income of the Grantee for federal income tax purposes
with respect to the Performance Shares granted hereunder, the Grantee shall pay
to the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount. Unless otherwise determined by the
Committee, minimum statutory withholding obligations may be settled with
previously owned Common Shares or Performance Shares that have been earned. The
making of that payment or those arrangements is a condition to the obligations
of the Company under the Plan, and the Company and its subsidiaries and
affiliates may, to the extent permitted by law, deduct any taxes from any
payment of any kind otherwise payable to the Grantee.

 

7.          Nothing in this Agreement shall affect in any manner any conflicting
or other provision of any other agreement between the Grantee and the Company.
Nothing contained in this Agreement shall limit whatever right the Company might
otherwise have to terminate the employment of the Grantee.

 

8.          The laws of the State of Ohio govern this Agreement, the Plan and
the Performance Shares granted hereby.

 

IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the ___ day of _________ 20XX.

 

    STONERIDGE, INC.             By         John C. Corey         The foregoing
is hereby accepted.                      

 

7

